Citation Nr: 1410415
Decision Date: 03/12/14	Archive Date: 04/18/14

Citation Nr: 1410415	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  05-28 845	)	DATE 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.

2.  Entitlement to an effective date prior to October 23, 2003 for a 70 percent rating for PTSD.

3.  Entitlement to an effective date prior to October 23, 2003 for a total rating based on individual unemployability (TDIU).

4.  Entitlement to an increased rating for residuals of a shell fragment wound in the right lumbar spine area of L2 with retained foreign body, currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable rating for residuals of a fracture of the left radial head.

6.  Entitlement to a compensable rating for residuals of a shell fragment wound of the right buttock.

REPRESENTATION

Appellant represented by:	Richard A. La Pointe, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1967 to January 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied claims for increased ratings for residuals of shell fragment wounds to the right buttock and right lumbar spine and for residuals of a fracture of the left radial head.  That decision also granted an increased rating of 70 percent for PTSD and granted a total rating based in individual unemployability (TDIU), both effective October 23, 2003.

The Veterans Benefits Management Virtual VA paperless claims processing system do not contain additional evidence relevant to this appeal.    


FINDINGS OF FACT

1.  On February 6, 2008, the Board denied effective dates earlier than October 23, 2003 for PTSD and for a TDIU and remanded the remaining claims for additional development.  

2.  On March 6, 2008, after a final decision was issued on the appeal, the Board received an electronic record from the Social Security Administration reporting that the Veteran died on June [redacted], 2007 prior to the date of the decision.  


CONCLUSIONS OF LAW

1.  On its own motion, the Board vacates the February 6, 2008 Board decision as it had no jurisdiction subsequent to the Veteran's death.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

2.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the claims. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

On March 6, 2008, after a final decision was issued on the appeal, the Board received an electronic record from the Social Security Administration reporting that the Veteran died on June [redacted], 2007 prior to the date of the decision.  Therefore, the Board had no jurisdiction to adjudicate the merits of the claim on February 6, 2008.





ORDER

The February 6, 2008 Board decision addressing the issues captioned above is vacated. 

The appeal is dismissed.  



	                        ____________________________________________
	MARJORIE A. AUER 
	Veterans Law Judge, Board of Veterans' Appeals




Citation Nr: 0804180	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-28 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to an effective date prior to October 23, 
2003, for a 70 percent rating for PTSD.

3.  Entitlement to an effective date prior to October 23, 
2003, for an award of a total rating based on individual 
unemployability (TDIU).

4.  Entitlement to an increased rating for residuals of a 
shell fragment wound in the right lumbar spine area of L2 
with retained foreign body, currently evaluated as 10 percent 
disabling.

5.  Entitlement to a compensable rating for residuals of a 
fracture of the left radial head.

6.  Entitlement to a compensable rating for residuals of a 
shell fragment wound of the right buttock.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
January 1971.

The instant appeal arose from a March 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied claims for increased 
ratings for residuals of shell fragment wounds to the right 
buttock and right lumbar spine and for residuals of a 
fracture of the left radial head.  That decision also granted 
an increased rating, to 70 percent, for PTSD and granted a 
claim for TDIU.  The effective date assigned for the higher 
rating and the TDIU grant was October 23, 2003.

The increased rating issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On October 23, 2003, the veteran filed an informal claim 
for increase for PTSD.

2.  Prior to October 23, 2003, it is not factually 
ascertainable that a 70 percent rating was warranted for 
PTSD.  

3.  On October 23, 2003, the veteran filed a formal claim for 
TDIU.

4.  Prior to October 23, 2003, it is not factually 
ascertainable that the veteran was unable to obtain or 
maintain substantially gainful employment due to service-
connected disabilities.  


CONCLUSIONS OF LAW

1.  There is no legal entitlement to an effective date 
earlier than October 23, 2003, for the assignment of a 70 
percent disability evaluation for PTSD.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).

2.  There is no legal entitlement to an effective date 
earlier than October 23, 2003, for the grant of TDIU.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The effective date of an original claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later. 38 C.F.R. § 3.400 (2007).  A "claim"' is defined 
in VA regulations as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p) (2007).  An informal claim is "[a]ny 
communication or action indicating intent to apply for one or 
more benefits."  38 C.F.R. § 3.155(a) (2007).  
Significantly, such an informal claim must identify the 
benefit sought.  Id.  VA must look to all communications from 
a claimant that may be interpreted as applications or claims 
- formal and informal - for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).

The general rule with respect to the effective date for an 
award of increased compensation, including TDIU, is that the 
effective date of such award "shall not be earlier than the 
date of receipt of application therefor."  38 U.S.C.A. § 
5110(a) (West 2002).  See 38 C.F.R. § 3.400(o)(1) (2007) (to 
the same effect).  An exception to that rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 
2002).  See 38 C.F.R. § 3.400(o)(2) (2007); Harper v. Brown, 
10 Vet. App. 125 (1997).

Earlier effective date for 70 percent rating for PTSD

The veteran contends that he is entitled to an effective date 
earlier than October 23, 2003, for the award of a 70 percent 
rating for PTSD.  The current effective date for the 70 
percent rating for PTSD is based on the date of receipt of 
the veteran's informal claim for increase.

In an August 2001 rating decision the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating.  The August 2001 rating decision was not appealed and 
therefore is final.  See 38 U.S.C.A. § 7105.  Such finality 
precludes award of an effective date prior to August 2001.  

The veteran's claims folder contains no correspondence from 
him filed after the August 2001 rating decision and before 
the current claim was filed on October 23, 2003.  
Accordingly, the Board determines that October 23, 2003, is 
the date of receipt of the increased rating claim for PTSD 
for purposes of assigning an effective date.  

The March 2004 rating decision on appeal granted an increased 
rating, to 70 percent, based on Social Security 
Administration (SSA) records and a December 2003 VA PTSD 
examination.  These documents were associated with the claims 
folders after the October 23, 2003, date of claim.  

Given these facts, the veteran's earlier effective date claim 
could only succeed if the evidence shows that the increase in 
PTSD disability was factually ascertainable within the year 
prior to October 23, 2003.  VA treatment records dated during 
the year prior to October 23, 2003, reveal only routine 
treatment and do not show an increase in any service-
connected disability.  They do not show any specific 
treatment for PTSD.  The veteran's attorney has stated that 
these records, from the Tallahassee, Florida, VA medical 
facility, are where the veteran is primarily treated.  There 
are no other pertinent records which relate to this period.

The Board has carefully considered the veteran's claim for an 
earlier effective date for a 70 percent rating for PTSD; 
however, the preponderance of the evidence does not support 
the claim.  The medical record does not show that the 
veteran's PTSD was of such severity as to render a rating in 
excess of 70 percent prior to October 23, 2003.  Moreover, no 
earlier submissions or medical evidence from between August 
2001 and October 2003 may be construed as an informal claim 
for entitlement to a higher rating for PTSD.  For all of 
these reasons, the Board concludes that an award of 70 
percent for PTSD prior to October 23, 2003, cannot be 
granted.

Earlier effective date for TDIU 

The veteran contends that he is entitled to an effective date 
earlier than October 23, 2003, for the award of TDIU.  The 
current effective date for TDIU is based on the date of 
receipt of the veteran's formal claim for TDIU.

Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) held 
that once a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a TDIU 
rating.  However, the Court of Appeals for the Federal 
Circuit has clarified Roberson, stating that if the record 
shows the existence of an unadjudicated claim raised along 
with an adjudicated claim and the RO's decision acts 
(favorably or unfavorably) on one of the claims but fails to 
specifically address the other claim, the second claim is 
deemed denied, and the appeal period begins to run.  Deshotel 
v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  If a timely 
appeal is not filed, the veteran's only recourse is to file a 
CUE claim.

Even assuming, arguendo, that the veteran met the Roberson 
requirements for an informal TDIU claim in connection with a 
claim he filed in October 2000, that claim is deemed denied.  
In an August 2001 rating decision the RO adjudicated several 
increased rating claims and a service connection claim; a 
TDIU claim was not specifically addressed.  Therefore any 
TDIU claim pending at that time is deemed denied.  In 
addition, the August 2001 rating decision was not appealed 
and therefore is final.  See 38 U.S.C.A. § 7105.  Such 
finality precludes award of an effective date prior to August 
2001.  

The veteran's claims folder contains no correspondence from 
him filed after the August 2001 rating decision and before 
the current claim was filed on October 23, 2003.  
Accordingly, the Board determines that October 23, 2003, is 
the date of receipt of the TDIU claim for purposes of 
assigning an effective date.  Thus, the earliest the veteran 
could be entitled to TDIU would be within the year prior to 
October 23, 2003, if the evidence shows that his inability to 
follow a substantially gainful occupation became factually 
ascertainable during that time.  

VA treatment records dated during the year prior to October 
23, 2003, reveal only routine treatment and do not show an 
increase in any service-connected disability.  The record 
shows that the veteran has not worked since 1993 or 1994.  He 
has been in receipt of Social Security Administration (SSA) 
disability benefits since 1995.  SSA records were associated 
with the claims folders in February 2004.  VA examinations in 
2001 and 2003, as well as the SSA records, reveal that the 
veteran sustained a gunshot wound to the head after service 
and that he has significant residual disability, including a 
seizure disorder and right hemi paresis.  As a result of the 
gunshot wound to the head, a neurologist in 1995 noted that 
the veteran "should be considered incapable of physical 
activity requiring two functional upper extremities."  
Reports from his last employer indicate that he was let go 
because of physical and mental deterioration.  In particular, 
it was noted that the veteran "had difficulty even walking a 
short distance."  Thus, his dismissal was attributed to 
nonservice-connected medical problems and not to his service-
connected conditions.  This evidence does not show that the 
veteran was entitled to VA benefits for unemployability 
because it attributes his unemployability to an 
injury unrelated to his military service.  

The Board has carefully considered the veteran's claim that 
an earlier effective date for TDIU; however, the 
preponderance of the evidence is against the claim.  The 
medical record does not show that the veteran's service-
connected disabilities were of such severity as to render the 
veteran unemployable prior to October 23, 2003.  Moreover, no 
earlier submissions or medical evidence from between August 
2001 and October 2003 may be construed as an informal claim 
of entitlement to TDIU.  For all of these reasons, the Board 
concludes that an award of TDIU prior to October 23, 2003, 
cannot be granted.

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the effective dates assigned 
following the grant of increased ratings, including TDIU.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because TDIU and an increased rating for PTSD were granted, 
VA's duty to notify in this case has been satisfied.

Regardless, in November 2003, prior to the issuance of 
Dingess and before the initial adjudication of the claims on 
appeal, the RO sent the veteran a letter informing him of the 
VCAA and its effect on his increased rating claims.  The 
letter informed the veteran that VA would assist him in 
obtaining evidence necessary to support his claims.  He was 
advised that it was his responsibility to submit additional 
information or evidence to support his claims, or to provide 
a properly executed release so that VA could request the 
evidence for him.  This effectively informed the veteran of 
the evidence he was expected to provide.  While he was not 
specifically requested to provide any pertinent evidence in 
his possession, a reasonable person could be expected to 
understand from the notice what was needed.  

The May 2002 letter did not, however, inform the veteran of 
the types of evidence needed to substantiate his claims for 
earlier effective dates.  The Board finds the notice defect 
in this case did not affect the essential fairness of the 
adjudication because the veteran had actual knowledge of the 
types of evidence needed to substantiate his claims.  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 12 (U.S. 
Vet. App. January 30, 2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Through his attorney, he provided information regarding 
pertinent VA treatment records, and he cited to the 
applicable regulation regarding effective dates for increased 
ratings, 38 C.F.R. § 3.400(o)(2), in his notice of 
disagreement.  He also requested a retrospective VA medical 
examination "regarding whether the increase in the veteran's 
disability was factually ascertainable in the one year prior 
to the effective date set forth in the rating decision."  
This statement clearly demonstrates actual notice of the type 
of evidence needed to substantiate his claims.

As the Board finds the veteran had actual knowledge of the 
types of evidence needed to substantiate his earlier 
effective date claims, any notice defect in this case, with 
regard to the effective date claims, was not prejudicial to 
the veteran.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Moreover, neither the veteran nor his attorney 
has specifically suggested that there is any prejudice due to 
a lack of proper VA notice or assistance, and they have 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate the pending claims.  

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, SSA records, and a statement from the 
veteran's last employer indicating that specific information 
with regard to the veteran's employment was unavailable as 
his employment with that company ended over ten years 
previously.  The veteran submitted written statements.  The 
veteran requested a retrospective VA examination to determine 
whether it was factually ascertainable that he was 
unemployable due to service-connected disabilities in the 
year before he filed his claim in this case.  However, such 
an examination is not required in this case as the record 
contains sufficient medical evidence to make a decision on 
the claim.  As noted above, the VA medical records during the 
time in show routine treatment only and do not show that TDIU 
or a higher rating for PTSD was factually ascertainable in 
the one year prior to the effective date.  Further, 
resolution of a request for an earlier effective date turns 
on the Board's application of the relevant law and 
regulations governing effective dates for increased ratings 
to the evidence already associated with the claims files.  In 
other words, there is no medical opinion that would affect 
adjudication of his earlier effective date claims.

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Entitlement to an effective date earlier than October 23, 
2003, for an award of 70 percent for service-connected PTSD 
is denied.

Entitlement to an effective date earlier than October 23, 
2003, for an award of TDIU is denied.


REMAND

With regard to the claims for compensable ratings for 
residuals of a fracture of the left radial head and for 
residuals of a shell fragment wound of the right buttock, 
further development is necessary.  A review of the record 
reveals that the residuals of injuries to the left radial 
head and right buttock have not been examined since service.  
In particular, the 2001 and 2003 VA examinations did not 
address these areas.  Accordingly, an examination to assess 
the nature and severity of the left radial head and right 
buttock disabilities is warranted.

During the pendency of this appeal the Court issued Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which requires that 
notice be provided concerning the evaluation and the 
effective date that could be assigned should the veteran's 
claims be granted.  Complaint notice is required in this 
regard.  

In addition, with regard to all the claims for increased 
ratings, including the claims for residuals of a shell 
fragment wound to the low back and PTSD, the case must be 
remanded for due process reasons.  During the pendency of 
this appeal, the Court issued a decision which addresses 
adequate notice and assistance as it must be applied to 
claims for increased ratings.  For an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to assess 
the nature and severity of the veteran's 
(1) residuals of a shell fragment wound of 
the right buttock and (2) residuals of a 
fracture of the left radial head.  The 
claims file should be made available to 
the examiner for review in connection with 
the examination.

2.  Provide the veteran with proper notice 
of the information or evidence needed to 
establish a disability rating and/or 
effective date for the claims on appeal 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

3.  Provide the veteran a revised 
notification letter regarding the claims 
for increased ratings for PTSD, residuals 
of a shell fragment wound of the right 
lower spine, residuals of a fracture of 
the left radial head and residuals of a 
shell fragment wound of the right buttock 
pursuant to Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. January 30, 
2008).  The notice letter must explain 
that evidence is required to demonstrate 
the worsening of the service-connected 
conditions and the effect of that 
worsening on the claimant's occupational 
and daily life, or to provide, at least in 
general terms, the criteria beyond the 
effect of the worsening of the disability 
upon the occupational and daily life that 
is necessary to be awarded the higher 
disability rating for the conditions (such 
as a specific measurement or test result).  
The notice must also provide examples of 
the types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  The veteran 
should then be afforded an appropriate 
period of time to respond.  Attempts 
should be made to obtain any additional 
evidence identified by the veteran.  

4.  Then, readjudicate the increased 
rating claims on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his attorney should be issued 
a Supplemental Statement of the Case 
(SSOC) which addresses all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to respond 
to the SSOC before the case is returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


